      Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 1 of 10 PageID: 1



ELIZABETH YU
Senior Counsel
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
(202) 514-2277

ALLAN B.K. URGENT
Assistant United States Attorney
District of New Jersey
United States Attorney’s Office
970 Broad Street, 7th Floor
Newark, New Jersey 07102
(973) 297-2079
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
________________________________________________
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
                       v.                            )   Civil Action No.
                                                     )
MAHOGANY COMPANY OF MAYS LANDING, INC., )
                                                     )
                       Defendant.                    )
                                                     )
________________________________________________)



               The United States of America, by authority of the Attorney General of the United

States and through the undersigned attorney, acting at the request of the United States

Environmental Protection Agency (“EPA”), files this complaint and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action under Section 107 of the Comprehensive Environmental

Response, Compensation, and Liability Act, as amended, (“CERCLA”), 42 U.S.C. § 9607, for

the recovery of certain costs incurred by the United States in response to releases and threatened
       Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 2 of 10 PageID: 2



releases of hazardous substances into the environment at or from the Superior Barrel and Drum

Site (“Site”) located in Gloucester County, New Jersey.

                                     JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter of this action and over the

parties under 28 U.S.C. §§ 1331 and 1345, and Sections 107 and 113(b) of CERCLA, 42 U.S.C.

§§ 9607 & 9613(b).

        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) and

Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the releases or threatened releases of

hazardous substances that gave rise to this claim occurred in this district, and because the Site is

located in this district.

                                          DEFENDANT

        4.      Mahogany Company of Mays Landing, Inc. (“Mahogany”) is a New Jersey

corporation. Mahogany has or had facilities located in Mays Landing, New Jersey. Mahogany is

a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

                                STATUTORY BACKGROUND

        5.      CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other

pollutants and contaminants, and for funding the costs of such abatement and related

enforcement activities, which are known as “response” actions, 42 U.S.C. §§ 9604(a), 9601(25).

        6.      Under Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1):




                                                  2
       Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 3 of 10 PageID: 3



       Whenever (A) any hazardous substance is released or there is a substantial threat
       of such a release into the environment, or (B) there is a release or substantial
       threat of release into the environment of any pollutant or contaminant which may
       present an imminent and substantial danger to the public health or welfare, the
       President is authorized to act, consistent with the national contingency plan, to
       remove or arrange for the removal of, and provide for remedial action relating to
       such hazardous substance, pollutant, or contaminant at any time (including its
       removal from any contaminated natural resource), or take any other response
       measure consistent with the national contingency plan which the President deems
       necessary to protect the public health or welfare or the environment.

       7.      For CERCLA response actions and enforcement purposes, the Administrator of

EPA is the President’s delegate, as provided in operative Executive Orders, and, within certain

limits, the Regional Administrators of EPA have been re-delegated this authority.

       8.      "Facility" is defined in CERCLA Section 101(9) as "any building, structure,

installation, equipment, pipe or pipeline" or "any site or area where a hazardous substance has

been deposited, stored, disposed of, or placed . . . ." 42 U.S.C. § 9601(9).

       9.      "Release" is defined in CERCLA Section 101(22) as "any spilling, leaking,

pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or

disposing into the environment (including the abandonment or discarding of barrels, containers,

and other closed receptacles containing any hazardous substance or pollutant or contaminant)

. . . ." 42 U.S.C. § 9601(22).

       10.     "Disposal" is defined in CERCLA Section 101(29) by reference to the Solid

Waste Disposal Act (SWDA). 42 U.S.C. § 9601(29). The SWDA defines "disposal" as "the

discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste or

hazardous waste into or on any land or water so that such solid waste or hazardous waste or any

constituent thereof may enter the environment or be emitted into the air or discharged into any

waters, including ground waters." 42 U.S.C. § 6903(3).



                                                 3
      Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 4 of 10 PageID: 4



       11.     “Treatment” is defined in CERCLA Section 101(29) by reference to the SDWA.

42 U.S.C. § 9601(29). The SWDA defines “treatment” as

       any method, technique, or process, including neutralization, designed to change
       the physical, chemical, or biological character or composition of any hazardous
       waste so as to neutralize such waste or so as to render such waste nonhazardous,
       safer for transport, amenable for recovery, amenable for storage, or reduced in
       volume. Such term includes any activity or processing designed to change the
       physical form or chemical composition of hazardous waste so as to render it
       nonhazardous.

42 U.S.C. § 6903(34).

       12.     "Hazardous substance" is defined in CERCLA Section 101(14) by reference to

other federal statutes and by reference to a list of substances published by EPA at 40 C.F.R. §

302.4. 42 U.S.C. § 9601(14).

       13.     "Response," as defined in CERCLA Section 101(25), includes "removal" actions

and enforcement activities related thereto. 42 U.S.C. § 9601(25).

       14.     "Person" is defined in CERCLA Section 101(21) as "an individual, firm,

corporation . . . ." 42 U.S.C. § 9601(21).

       15.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:

       Notwithstanding any other provision or rule of law, and subject only to the
       defenses set forth in subsection (b) of this section –

       (3) any person who by contract, agreement, or otherwise arranged for disposal or
       treatment, or arranged with a transporter for transport for disposal or treatment, of
       hazardous substances owned or possessed by such person, by any other party or
       entity, at any facility . . . owned or operated by another party or entity and
       containing such hazardous substances,
       ...

        shall be liable for –

               (A) all costs of removal or remedial action incurred by the United States
               Government . . . not inconsistent with the national contingency plan.



                                                 4
      Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 5 of 10 PageID: 5



       16.     Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides that interest on

response costs incurred by the United States is recoverable.

       17.     Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), provides that in actions

for recovery of costs, "the court shall enter a declaratory judgment on liability for response costs

or damages that will be binding on any subsequent action or actions to recover further response

costs or damages."

                                      GENERAL ALLEGATIONS

       18.     The Site consists of about 5.5 acres of property located at 798-830 Jacob Harris

Lane, Elk Township, Gloucester County, New Jersey and is designated Block 30, Lot 4 on the

official tax map of Elk Township, Gloucester County.

       19.     Superior Barrel and Drum Co., Inc., a New Jersey corporation, and its principal,

Thomas Toy, operated a drum reconditioning and disposal business at the Site. The property

was, at relevant times, owned by Thomas Toy and Melva Toy. The business began as a sole

proprietorship in approximately 1974, and Superior Barrel was incorporated in 1979.

       20.     Superior Barrel operated at the Site until approximately 2012.

       21.     During Superior Barrel’s years of operation, various companies arranged with

Superior Barrel for drums and/or other containers which contained residues or other amounts of

hazardous substances in their possession to be removed to the Site for treatment or disposal.

Mahogany was a company that arranged with Superior Barrel for drums and totes that contained

residues or other amounts of hazardous substances in its possession to be removed from its

facilities in Mays Landing to the Site for treatment or disposal. The drums and totes were taken

to the Site. Such hazardous substances have been found at the Site.




                                                  5
      Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 6 of 10 PageID: 6



       22.     In August 2013, Gloucester County personnel and New Jersey Department of

Environmental Protection (“NJDEP”) personnel inspected the Site and conducted field

screenings, after which NJDEP requested EPA’s assistance in investigating the Site.

       23.     On August 30, 2013, EPA personnel inspected the Site. Thousands of containers

were observed at the Site, in various states of deterioration. NJDEP conducted additional field

screening. Field testing of samples indicated that materials were corrosive, flammable, and/or

contained volatile organic compounds (“VOCs”). NJDEP referred the Site to EPA for response

to the conditions at the Site, including performance of cleanup and removal activities.

       24.     On September 13, 2013, EPA initiated a removal assessment at the Site. Analysis

of samples taken in September 2013 identified the presence of numerous CERCLA hazardous

substances, including, but not limited to, benzene, toluene, trichloroethylene, tetrachloroethylene,

ethylbenzene, xylene, polychlorinated biphenyls (“PCBs”), lead, acetone, styrene, cyclohexane,

cobalt, manganese, zinc, arsenic, copper, cadmium, nickel, antimony, butanol, naphthalene,

phenol, methyl ethyl ketone (“MEK”), phthalates, and acetic acid. Thousands of containers were

identified. A large proportion were weathered and in poor condition

       25.     Based on the removal assessment, EPA determined that a removal action was

warranted to address the presence of hazardous substances at the Site. In 2013-2014, EPA

conducted a removal action, including securing the Site, sampling various media, removal of

containers of hazardous substances, decontamination of tanks, clean-up of chemical storage and

process areas, and off-site disposal of materials removed from the Site.

       26.     The Site is a “facility” as defined in Section 101(9) of CERCLA, 42 U.S.C.

§ 9601(9).




                                                 6
        Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 7 of 10 PageID: 7



        27.     There has been a “release” or a “threatened release” of “hazardous substances”

into the “environment” at or from the Site, as those terms are defined in Section 101 of

CERCLA, 42 U.S.C. § 9601.

        28.     In undertaking response actions to address the release or threat of release of

hazardous substances at the Site, the United States, through EPA, has incurred and will continue

to incur “response costs” as defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

        29.     EPA has incurred at least $6,701,878.78 through May 31, 2019, in response to the

Site.

        30.     The response costs incurred by EPA in connection with the Site were incurred in a

manner not inconsistent with the National Contingency Plan promulgated under Section 105 of

CERCLA, 42 U.S.C. § 9605, and codified at 40 C.F.R. Part 300.

                                           CLAIM FOR RELIEF

        31.     Paragraphs 1 through 30 are re-alleged and incorporated herein by reference.

        32.     Mahogany is liable under Section 107(a)(3) of CERCLA, 42 U.S.C. § 9607(a)(3),

with respect to the Site because Mahogany is a person who arranged for disposal or treatment, or

arranged with a transporter for transport for disposal or treatment, of drums and totes it owned or

possessed that contained hazardous substances that were brought to the Site, which contained

such hazardous substances at the time of EPA’s removal action.

        33.     Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Mahogany is liable to

the United States for all response costs incurred by the United States, including enforcement

costs, relating to the Site, plus accrued interest on those costs.




                                                   7
         Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 8 of 10 PageID: 8



         34.      Under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), the United States

is entitled to a declaratory judgment on liability against Mahogany that will be binding in any

subsequent action to recover further response costs incurred by the United States in connection

with the Site.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, the United States of America, respectfully requests that this

Court:

         a. Enter judgment in favor of the United States and against Mahogany for all response

               costs incurred by the United States relating to the Site, including enforcement costs,

               and prejudgment interest, pursuant to Section 107(a)(4)(A) of CERCLA, 42 U.S.C.

               § 9607(a)(4)(A);

         b. Enter a declaratory judgment on Mahogany’s liability that will be binding in any

               subsequent action for further response costs or for natural resource damages, pursuant

               to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2); and

         c. Grant such other and further relief as the Court deems just and proper.

                                         Respectfully submitted,

                                         THOMAS A. MARIANI, JR.
                                         Section Chief
                                         Environmental Enforcement Section
                                         Environment and Natural Resources Division
                                         United States Department of Justice

                                         s/ Elizabeth Yu_____________
                                         ELIZABETH YU
                                         Senior Counsel
                                         Environmental Enforcement Section
                                         Environment and Natural Resources Division
                                         United States Department of Justice
                                         P.O. Box 7611, Ben Franklin Station
                                         Washington, DC 20044-7611
                                         (202) 514-2277
                                         elizabeth.yu@usdoj.gov
      Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 9 of 10 PageID: 9




                                   CRAIG CARPENITO
                                   United States Attorney
                                   District of New Jersey

                                   ALLAN B.K. URGENT
                                   Assistant United States Attorney
                                   District of New Jersey
                                   United States Attorney’s Office
                                   970 Broad Street, 7th Floor
                                   Newark, New Jersey 07102
                                   (973) 297-2079

OF COUNSEL:

GERARD BURKE
Office of Regional Counsel
U.S. Environmental Protection Agency, Region II
290 Broadway, 17th Floor
New York, NY 10007-1855
(212) 637-3120




                                             9
     Case 1:19-cv-18481 Document 1 Filed 09/27/19 Page 10 of 10 PageID: 10



                      CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

        In accordance with 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
matter in controversy in the foregoing Complaint is also the subject of another action pending in
this court, Civil No. 19-18472, and the parties to that action are Plaintiff, the United States of
America, and the following Defendants: Cassidy Painting Inc.; Cleveland Steel Container
Corporation; Coating Development Group, Inc.; Congoleum Corporation; Durand Glass
Manufacturing Company, LLC; Expert Management Inc.; Atlantic Associates International
Incorporated, d/b/a Hibrett Puratex; Incineration Recycling Services, Inc.; Johnson Matthey Inc.;
LCRES Holdings, Inc.; LCR Embedded Systems, Inc.; LCR Electronics, Inc.;
Martin Corp.; National Casein of New Jersey; National Chemical Laboratories of Pa., Inc.;
Occidental Chemical Corporation; Ocean Yachts, Inc.; Polymeric Systems Inc.; PRC-DeSoto
International, Inc.; Puritan Products, Inc.; Recycle Inc. East; R.H. Sheppard Co., Inc.;
Richland Glass Co., Inc.; Rohm and Haas Company; The Sherwin-Williams Company; Stem
Brothers, Inc.; Straight Arrow Products, Inc.; Thermoseal Industries LLC; Trex Properties LLC;
United Asphalt Co.; VP Racing Fuels, Inc.; and The Worthington Steel Company.


                                     s/ Elizabeth Yu_____________
                                     ELIZABETH YU
                                     Senior Counsel
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611, Ben Franklin Station
                                     Washington, DC 20044-7611
                                     (202) 514-2277
                                     elizabeth.yu@usdoj.gov




                                                10
        Case 1:19-cv-18481 Document 1-1 Filed 09/27/19 Page 1 of 2 PageID: 11

                             (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




  (Firm Name, Address, and Telephone Number)                                                 (If Known)




                          (Place an X in One Box Only)                                                                                 (Place an X in One Box for Plaintiff
                                                                           (For Diversity Cases Only)                                      and One Box for Defendant)

                          (U.S. Government Not a Party)                                                                            or


                                                                                                                                   and
                          (Indicate Citizenship of Parties in Item III)




                (Place an X in One Box Only)




(Place an X in One Box Only)


                                                                                                 (specify)
                                                                          (Do not cite jurisdictional statutes unless diversity)




                       (See instructions):
Case 1:19-cv-18481 Document 1-1 Filed 09/27/19 Page 2 of 2 PageID: 12
